FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForFebruary 24, 2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Appendix 3 Additional risk management disclosures Contents Page Credit risk 3 Other risk exposures 16 Presentation of information The disclosures in this section include only those businesses of RBS N.V. that are retained by RBS. Appendix 3 Additional risk management disclosures Risk management: Credit risk Loans, REIL and impairment provisions by geography and industry The tables below analyse loans and advances (excluding reverse repos and disposal groups) and related REIL, provisions, impairments and write-offs by industry and geography (by location of office), for the Group, Core and Non-Core. Gross loans £m REIL £m Provisions £m REIL as a % ofloans % Provisions as a % ofREIL % Provisions as a % gross loans % Impairment charge £m Amounts written-off £m 31 December 2010 Group Central and local government - Finance- banks 88 12 - other 53 Residential mortgages 21 Personal lending 82 Property 34 Construction 36 Manufacturing 42 Service industries and business activities 43 Agriculture, forestry and fishing 86 57 31 6 Finance leases and instalment credit 65 Interest accruals - Latent - 47 of which: UK 47 Europe 44 US 71 RoW 43 47 Appendix 3 Additional risk management disclosures (continued) Risk management: Credit risk (continued) Loans, REIL and impairment provisions by geography and industry (continued) Gross loans £m REIL £m Provisions £m REIL asa % ofloans % Provisions as a % ofREIL % Provisions as a % gross loans % Impairment charge £m Amounts written-off £m 30 September 2010 Group Central and local government - Finance- banks 89 - 11 - other 55 Residential mortgages 18 Personal lending 82 Property 33 Construction 34 Manufacturing 46 Service industries and business activities 41 Agriculture, forestry and fishing 93 54 27 4 Finance leases and instalment credit 58 69 Interest accruals - Latent - 46 of which: UK 45 Europe 42 US 73 RoW 51 46 Appendix 3 Additional risk management disclosures (continued) Risk management: Credit risk (continued) Loans, REIL and impairment provisions by geography and industry (continued) Gross loans £m REIL £m Provisions £m REIL asa % ofloans % Provisions as a % ofREIL % Provisions as a % gross loans % Impairment charge £m Amounts written-off £m 31 December 2009 Group Central and local government - Finance- banks 76 34 - - other 27 Residential mortgages 17 Personal lending 74 Property 24 Construction 23 Manufacturing 67 Service industries and business activities 35 Agriculture, forestry and fishing 73 53 30 5 Finance leases and instalment credit 47 Interest accruals - Latent - 43 of which: UK 43 Europe 41 US 49 RoW 57 43 Appendix 3 Additional risk management disclosures (continued) Risk management: Credit risk (continued) Loans, REIL and impairment provisions by geography and industry (continued) Gross loans £m REIL £m Provisions £m REIL as a % ofloans % Provisions as a % ofREIL % Provisions as a % gross loans % Impairment charge £m Amounts written-off £m 31 December 2010 Core Central and local government - Finance- banks 88 1 - other 71 53 Residential mortgages 17 Personal lending 81 Property 25 98 Construction 36 38 Manufacturing 48 Service industries and business activities 37 Agriculture, forestry and fishing 94 57 61 24 5 Finance leases and instalment credit 57 63 42 Interest accruals - Latent - 52 of which: UK 51 Europe 52 US 80 RoW 23 38 52 Appendix 3 Additional risk management disclosures (continued) Risk management: Credit risk (continued) Loans, REIL and impairment provisions by geography and industry (continued) Gross loans £m REIL £m Provisions £m REIL asa % ofloans % Provisions as a % ofREIL % Provisions as a % gross loans % Impairment charge £m Amounts written-off £m 30 September 2010 Core Central and local government - Finance- banks 90 - 1 - other 67 45 Residential mortgages 15 Personal lending 82 Property 22 81 Construction 35 26 Manufacturing 56 54 72 Service industries and business activities 38 Agriculture, forestry and fishing 54 49 22 4 Finance leases and instalment credit 58 39 25 Interest accruals - Latent - 63 - 54 of which: UK 52 Europe 58 92 US 93 RoW 23 79 8 54 Appendix 3 Additional risk management disclosures (continued) Risk management: Credit risk (continued) Loans, REIL and impairment provisions by geography and industry (continued) Gross loans £m REIL £m Provisions £m REIL asa % ofloans % Provisions as a % ofREIL % Provisions as a % gross loans % Impairment charge £m Amounts written-off £m 31 December 2009 Core Central and local government - Finance- banks 80 12 - - other 25 Residential mortgages 13 Personal lending 77 Property 27 37 Construction 29 58 30 Manufacturing 39 93 Service industries and business activities 38 Agriculture, forestry and fishing 90 46 51 24 4 Finance leases and instalment credit 38 52 Interest accruals - Latent - 57 of which: UK 55 Europe 66 46 US 59 RoW 45 19 57 Appendix 3 Additional risk management disclosures (continued) Risk management: Credit risk (continued) Loans, REIL and impairment provisions by geography and industry (continued) Gross loans £m REIL £m Provisions £m REIL as a % ofloans % Provisions as a % ofREIL % Provisions as a % gross loans % Impairment charge £m Amounts written-off £m 31 December 2010 Non-Core Central and local government - Finance- banks 1 1 11 - other 34 7 88 Residential mortgages 66 Personal lending 85 Property 36 Construction 35 Manufacturing 37 Service industries and business activities 50 Agriculture, forestry and fishing 58 29 50 7 1 Finance leases and instalment credit 69 71 Interest accruals - Latent - 44 of which: UK 43 Europe 42 US 63 RoW 66 44 Appendix 3 Additional risk management disclosures (continued) Risk management: Credit risk (continued) Loans, REIL and impairment provisions by geography and industry (continued) Gross loans £m REIL £m Provisions £m REIL asa % ofloans % Provisions as a % ofREIL % Provisions as a % gross loans % Impairment charge £m Amounts written-off £m 30 September 2010 Non-Core Central and local government - Finance- banks 1 - 10 - other 38 70 85 Residential mortgages 57 Personal lending 76 Property 34 Construction 34 88 Manufacturing 39 Service industries and business activities 43 Agriculture, forestry and fishing 62 39 63 5 - Finance leases and instalment credit 57 94 44 Interest accruals - Latent - 41 of which: UK 40 Europe 37 US 60 RoW 72 41 Appendix 3 Additional risk management disclosures (continued) Risk management: Credit risk (continued) Loans, REIL and impairment provisions by geography and industry (continued) Gross loans £m REIL £m Provisions £m REIL asa % of loans % Provisions as a % ofREIL % Provisions as a % gross loans % Impairment charge £m Amounts written-off £m 31 December 2009 Non-Core Central and local government - Finance- banks 38 22 58 22 - - other 32 Residential mortgages 34 Personal lending 61 Property 24 Construction 22 Manufacturing 72 Service industries and business activities 34 Agriculture, forestry and fishing 47 27 57 6 1 Finance leases and instalment credit 51 35 Interest accruals - Latent - 36 of which: UK 32 Europe 35 US 44 RoW 60 36 Appendix 3 Additional risk management disclosures (continued) Risk management: Credit risk (continued) Loans, REIL, PPL and provision coverage ratios by division The table below analyses the Group's loans and advances to banks and customers (excluding reverse repos and disposal groups) and related REIL, PPL, provisions, impairments, write-offs and coverage ratios by division. Gross loans REIL PPL REIL & PPL Provisions Provisions as a % of REIL Provisions asa% of REIL & PPL REIL & PPL as a % of gross loans Impairment charge Amounts written-off £m £m £m £m £m % % % £m £m 31 December 2010 UK Retail 59 57 UK Corporate 44 41 Wealth 38 66 30 25 18 9 Global Transaction Services 6 97 8 49 Ulster Bank 2 45 45 48 US Retail & Commercial - 55 55 Retail and Commercial 51 49 Global Banking & Markets 31 61 60 87 Insurance and other - Core 52 50 Non-Core 44 44 47 46 30 September 2010 UK Retail - 59 59 UK Corporate 49 45 Wealth 35 63 31 26 12 6 Global Transaction Services 11 95 6 15 Ulster Bank 1 41 41 39 US Retail & Commercial - 63 63 Retail & Commercial 52 51 Global Banking & Markets 22 73 72 83 RBS Insurance and other - Core 54 53 Non-Core 41 41 46 46 Appendix 3 Additional risk management disclosures (continued) Risk management: Credit risk: Loans, REIL and impairment provisions (continued) Loans, REIL, PPL and provision coverage ratios by division (continued) Gross loans REIL PPL REIL & PPL Provisions Provisions as a % of REIL Provisions asa% of REIL & PPL REIL & PPL as a % of gross loans Impairment charge Amounts written-off £m £m £m £m £m % % % £m £m 31 December 2009 UK Retail - 58 58 UK Corporate 97 55 52 Wealth 38 55 25 21 33 12 Global Transaction Services 4 96 94 39 23 Ulster Bank 2 43 43 34 US Retail & Commercial - 74 74 Retail & Commercial 55 54 Global Banking & Markets 72 67 RBS Insurance and other - Core 57 56 Non-Core 36 35 43 42 Appendix 3 Additional risk management disclosures (continued) Risk management: Credit risk: Balance sheet by internal credit quality bands The table below provides an analysis of the credit quality and distribution of financial assets by the Group’s internal credit quality gradings. Cash and balances at central banks Loans and advances to banks (1) Loans and advances to customers Settlement balances Derivatives Other financial instruments Commitments Contingent liabilities Total 31 December 2010 £m £m £m £m £m £m £m £m £m Total AQ1 AQ2 14 3 AQ3 48 - AQ4 6 AQ5 99 64 AQ6 3 34 - AQ7 2 1 69 AQ8 - 15 14 - AQ9 - 2 80 AQ10 5 2 - Past due - 10 - Impaired - Impairment provision - Core AQ1 AQ2 14 3 AQ3 48 - AQ4 10 6 AQ5 99 64 15 AQ6 3 34 - AQ7 2 1 69 AQ8 - 15 14 - AQ9 - 2 50 AQ10 5 2 - Past due - 3 - Impaired - Impairment provision - Appendix 3 Additional risk management disclosures (continued) Risk management: Credit risk: Balance sheet by internal credit quality bands (continued) Cash and balances at central banks Loans and advances to banks (1) Loans and advances to customers Settlement balances Derivatives Other financial instruments Commitments Contingent liabilities Total 31 December 2010 £m £m £m £m £m £m £m £m £m Non-Core AQ1 18 1 94 AQ2 - 48 - - AQ3 - 32 1 - 69 AQ4 - - AQ5 - 75 - AQ6 - 21 - - 90 AQ7 - 24 - - AQ8 - AQ9 - 8 - 30 46 AQ10 - 55 - - Past due - 7 46 - Impaired - 1 - Impairment provision - 48 31 December 2009 Total AQ1 AQ2 - 9 AQ3 1 - AQ4 23 - AQ5 2 37 AQ6 1 40 - AQ7 - 33 98 AQ8 - - - AQ9 - - - AQ10 - 3 - Past due - 36 40 - - - Impaired - Impairment provision - Note: Excludes items in the course of collection from other banks of £1,958 million (31 December 2009 - £2,519 million). Appendix 3 Additional risk management disclosures (continued) Other risk exposures Explanatory note These disclosures provide information on certain elements of the Group’s credit market activities, the majority of which are in Non-Core and, to a lesser extent, Global Banking & Markets, US Retail & Commercial and Group Treasury. For credit valuation adjustments (CVA), leveraged finance and conduits disclosures, the information presented has been analysed between the Group’s Core and Non-Core businesses. Asset-backed securities The Group structures, originates, distributes and trades debt in the form of loan, bond and derivative instruments, in all major currencies and debt capital markets in North America, Western Europe, Asia and major emerging markets. The carrying value of the Group’s debt securities is detailed below. 31 December 30 September 31 December £bn £bn £bn Securities issued by central and local governments Asset-backed securities Securities issued by corporates and other entities Securities issued by banks and building societies The Group’s credit market activities gave rise to risk concentrations in asset-backed securities (ABS). The Group has exposures to ABS which are predominantly debt securities, but can also be held in derivative form. ABS have an interest in an underlying pool of referenced assets. The risks and rewards of the referenced pool are passed onto investors by the issue of securities with varying seniority, by a special purpose entity. Debt securities include residential mortgage-backed securities (RMBS), commercial mortgage-backed securities (CMBS), ABS, collateralised debt obligations (CDOs), collateralised loan obligations (CLOs) and other ABS. In many cases the risk associated with these assets is hedged by way of credit derivative protection, purchased over the specific asset or relevant ABS indices. The counterparty to some of these hedge transactions are monoline insurers. The following tables summarise, gross and net exposures and carrying values of these securities by geography of the underlying assets at 31 December 2010. Gross exposures represent the principal amounts relating to ABS. G10 government RMBS comprises securities that are: (a) guaranteed or effectively guaranteed by the US government, by way of its support for US federal agencies and government sponsored enterprises or (b) guaranteed by the Dutch government. Net exposures represent the carrying value after taking account of the hedge protection purchased from monoline insurers and other counterparties, but exclude the effect of counterparty credit valuation adjustments. The hedge provides credit protection of both principal and interest cash flows in the event of default by the counterparty. The value of this protection is based on the underlying instrument being protected. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Asset-backed securities (continued) Analysis by geography and measurement classification FVTPL (1) US UK Other Europe RoW (2) Total HFT (3) DFV (4) AFS (5) LAR (6) 31 December 2010 £m £m £m £m £m £m £m £m £m Gross exposure RMBS: G10 government 16 - - - RMBS: covered bond - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 45 CDOs - - 99 CLOs 9 - Other ABS - Carrying value RMBS: G10 government 16 - - - RMBS: covered bond - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 38 CDOs 69 - - 96 CLOs 3 - Other ABS - Net exposure RMBS: G10 government 16 - - - RMBS: covered bond - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 38 10 CDOs 39 - - 96 CLOs 1 - Other ABS - 11 For notes to this table refer to page 19. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Asset-backed securities (continued) Analysis by geography and measurement classification (continued) FVTPL (1) US UK Other Europe RoW (2) Total HFT (3) DFV (4) AFS (5) LAR (6) 30 September 2010 £m £m £m £m £m £m £m £m £m Gross exposure RMBS: G10 government 17 - - - RMBS: covered bond - RMBS: prime 1 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS CDOs 3 - CLOs - Other ABS - Carrying value RMBS: G10 government 17 - - - RMBS: covered bond - RMBS: prime 1 92 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 75 CDOs 89 - - CLOs 74 - Other ABS - Net exposure RMBS: G10 government 17 - - - RMBS: covered bond - RMBS: prime 1 92 RMBS: non-conforming 92 - - RMBS: sub-prime - CMBS 50 46 CDOs 49 - - CLOs 64 45 - Other ABS - 47 For notes to this table refer to page 19. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Asset-backed securities (continued) Analysis by geography and measurement classification (continued) FVTPL (1) US UK Other Europe RoW (2) Total HFT (3) DFV (4) AFS (5) LAR (6) 31 December 2009 £m £m £m £m £m £m £m £m £m Gross exposure RMBS: G10 government 17 94 - - RMBS: covered bond 49 - RMBS: prime RMBS: non-conforming - - RMBS: sub-prime 17 CMBS 75 CDOs 27 1 CLOs - Other ABS 18 Carrying value RMBS: G10 government 17 33 - - RMBS: covered bond 50 - RMBS: prime RMBS: non-conforming - - RMBS: sub-prime 17 CMBS 43 CDOs 27 1 CLOs - Other ABS 19 Net exposure RMBS: G10 government 17 33 - - RMBS: covered bond 50 - RMBS: prime RMBS: non-conforming - - RMBS: sub-prime 17 CMBS CDOs 26 1 CLOs 86 39 - Other ABS 19 Notes: Fair value through profit or loss. Rest of the world. Held-for-trading. Designated as at fair value. Available-for-sale. Loans and receivables. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Asset-backed securities (continued) Analysis by rating The table below summarises the rating levels of ABS carrying values. Credit ratings are based on those from rating agencies Standard & Poor’s (S&P), Moody’s and Fitch and have been mapped onto the S&P scale. AAA AA to AA+ A toAA- BBB- to A- Non- investment grade Unrated Total 31 December 2010 £m £m £m £m £m £m £m RMBS: G10 government - RMBS: covered bond - - - RMBS: prime 67 82 RMBS: non-conforming 60 52 RMBS: sub-prime 39 76 CMBS - CDOs 85 CLOs Other ABS 30 September 2010 RMBS: G10 government 22 - - - RMBS: covered bond - - - RMBS: prime 65 RMBS: non-conforming 37 RMBS: sub-prime 48 99 CMBS 8 CDOs CLOs Other ABS 31 December 2009 RMBS: G10 government - RMBS: covered bond 67 - - - RMBS: prime 1 RMBS: non-conforming 2 RMBS: sub-prime 87 CMBS 2 CDOs CLOs Other ABS Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Asset-backed securities (continued) Key points · Carrying values of asset-backed securities decreased by £16.8 billion during 2010 with net reductions across all portfolios. · Within G-10 government RMBS, net sell-downs by the US Mortgage Trading business in GBM in the first quarter of 2010, as part of the Group’s repositioning in light of the US government’s purchase of US assets, was off-set by purchases in the second half of the year, with the latter reflecting the perceived investor appetite. The decrease in the US AFS portfolio reflected balance sheet restructuring in US Retail & Commercial during the third quarter of 2010. · A £5.8 billion reduction was seen in prime RMBS primarily GBM and Group Treasury, across European (£4.7 billion) and US (£1.1 billion) portfolios reflecting respectively balance sheet management and repositioning in light of increased liquidity in the US RMBS market. · Both CDO and CLO portfolios declined by £3.7 billion reflecting asset reductions in Non-Core; however, some CDO exposures were downgraded during the year resulting in increased non-investment grade positions. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Credit valuation adjustments CVA represents an estimate of the adjustment to arrive at fair value that a market participant would make to incorporate the credit risk inherent in counterparty derivative exposures. The table below details the Group’s CVA by type of counterparty. 31 December 30 September 30 June 31 March 31 December £m £m £m £m £m Monoline insurers CDPCs Other counterparties Monoline insurers The table below summarises the Group’s exposure to monolines, all of which are in Non-Core. 31 December 30 September 30 June 31 March 31 December £m £m £m £m £m Gross exposure to monolines Hedges with financial institutions Credit valuation adjustment Net exposure to monolines CVA as a % of gross exposure 61% 60% 65% 63% 62% Counterparty and credit risk RWAs £17.8bn £19.1bn £25.5bn £8.6bn £13.7bn The net effect to the income statement relating to monoline exposures is detailed below. Quarter ended Year ended 31 December 30 September 31 December 31 December 31 December £m £m £m £m £m Credit valuation adjustment at beginning of period Credit valuation adjustment at end of period Decrease in credit valuation adjustment Net debit relating to realisation, hedges, foreign exchange and other movements Net debit relating to reclassified debt securities Net credit/(debit) to income statement (1) 64 Note: Comprises the following elements for the year ended 31 December 2010 and 31 December 2009: ·a loss of £5 million (31 December 2009 - £2,387 million) in income from trading activities, ·impairment reversals/(losses) of £71 million (31 December 2009 - £(239) million); and ·other income of £138 million (31 December 2009 - £60 million) relating to reclassified debt securities. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Credit valuation adjustments (continued) Monoline insurers (continued) The table below summarises monoline exposures by rating. Credit ratings are based on those from rating agencies, S&P and Moody’s. Where the ratings differ, the lower of the two is taken. Notional: protected assets Fair value: Reference protected assets Gross exposure Credit valuation adjustment Hedges Net exposure £m £m £m £m £m £m 31 December 2010 A to AA- - Non-investment grade 71 71 Of which: CMBS CDOs CLOs Other ABS Other 93 30 September 2010 A to AA- - Non-investment grade 70 70 Of which: CMBS CDOs CLOs Other ABS Other 31 December 2009 A to AA- - Non-investment grade Of which: CMBS CDOs CLOs Other ABS Other Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Credit valuation adjustments (continued) Monoline insurers (continued) Key points · Exposure to monolines decreased in the fourth quarter of 2010 and year ended 31 December 2010 due to a combination of restructuring certain exposures and higher prices of underlying reference instruments, partially offset by US dollar strengthening against sterling. · The CVA decreased on a total basis, reflecting the reduction in exposures, but was stable on a relative basis with the impact of tighter credit spreads offset by an increase in the expected lives of certain trades. · The reduction in the Group’s RWA requirements over the quarter was driven by the reduction in exposure to monolines and the impact of restructuring certain risk structures. · During the year there was a significant increase in the RWA requirements of RBS N.V. following its migration to the Basel II regime. Regulatory intervention at certain monoline counterparties triggered International Swaps and Derivative Association (ISDA) credit events in the period. At the point of trigger the exposure to these counterparties was excluded from the RWA calculations and capital deductions of £171 million were taken instead. The impact of this together with restructuring certain exposures and an improvement in the rating of underlying reference bonds held by the Group to investment grade status were the main drivers of the reduction in RWA requirements during the second half of the year. The Group also has indirect exposures to monoline insurers through wrapped securities and other assets with credit enhancement from monoline insurers. These securities are traded with the benefit of this credit enhancement. Any deterioration in the credit rating of the monoline is reflected in the fair value of these assets. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Credit valuation adjustments (continued) Credit derivative product companies A summary of the Group’s exposure to credit derivative product companies (CDPCs), all of which is in Non-Core, is detailed below. 31 December 30 September 30 June 31 March 31 December £m £m £m £m £m Gross exposure to CDPCs Credit valuation adjustment Net exposure to CDPCs CVA as a % of gross exposure 39% 42% 45% 37% 39% Counterparty and credit risk RWAs £7.2bn £8.1bn £8.8bn £7.9bn £7.5bn Capital deductions £280m £297m £292m £309m £347m The table below summarises CDPC exposures by rating. Notional protected assets Fair value protected reference assets Gross exposure Credit valuation adjustment Net exposure £m £m £m £m £m 31 December 2010 AAA 1 - 1 A to AA- 15 4 11 Non-investment grade Unrated 85 30September 2010 AAA 10 6 4 A to AA- 19 8 11 Non-investment grade Unrated 31 December 2009 AAA 21 5 16 BBB- to A- 27 9 18 Non-investment grade Unrated Credit ratings are based on those from rating agencies S&P and Moody’s. Where the ratings differ, the lower of the two is taken. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Credit valuation adjustments (continued) Credit derivative product companies (continued) The table below details the net income statement effect arising from CDPC exposures. Quarter ended Year ended 31 December 30 September 31 December 31 December 31 December £m £m £m £m £m CVA at beginning of period CVA at end of period Decrease in CVA 93 9 Hedges, foreign exchange and other movements Income from trading activities – net losses Key points · Losses reduced significantly in 2010 due to smaller exposures and reduced losses on hedges that were introduced to cap the exposures. · The CVA decrease for the year reflected exposure reduction, due to trade commutations, tighter credit spreads of the underlying reference portfolios, partially offset by an increase in the relative value of senior tranches compared with the underlying reference portfolios and foreign currency movements. · Counterparty and credit RWAs and capital deductions decreased in line with exposure reduction. · Certain CDPCs, where the Group has hedges in place to cap the exposure, are excluded from the RWA calculations with capital deduction taken instead. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Credit valuation adjustments (continued) Other counterparties The net income statement effect arising from the change in level of CVA for all other counterparties and related trades is detailed below. Quarter ended Year ended 31 December 30 September 31 December 31 December 31 December £m £m £m £m £m CVA at beginning of the period CVA at end of the period Decrease/(increase) in CVA Net (debit)/credit relating to hedges, foreign exchange and other movements 37 Net (debit)/credit to income statement (income from trading activities) 16 64 Key points · The decrease in the 31 December 2010 quarter ended CVA held against exposures to other counterparties was driven by restructuring certain exposures and credit spreads tightening. · Losses on hedges and realised defaults are the primary driver of the losses arising on foreign exchange, hedges, realisations and other movements. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Leveraged finance The table below details the Group’s global markets sponsor-led leveraged finance exposures, all of which are in Non-Core, by industry and geography. 31 December 2010 30 September 2010 31 December 2009 UK Americas Other Europe RoW Total UK Americas Other Europe RoW Total UK Americas Other Europe RoW Total £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Gross exposure: TMT (1) Industrial Retail 8 61 8 63 17 71 Other Net exposure: TMT (1) Industrial Retail 8 57 8 60 17 68 Other Of which: Drawn Undrawn Notes: Telecommunications, media and technology. All of the above exposures are classified as LAR, except for £154 million (30 September 2010 - £153 million; 31 December 2009 - £143 million) which are classified as HFT. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Leveraged finance (continued) The table below shows the Group’s movement in leveraged finance exposures. Quarter ended Year ended 31 December 2010 30 September 31 December 31 December 31 December Drawn Undrawn Total £m £m £m £m £m £m £m Balance at beginning of period Transfers 43 Sales and restructurings - Repayments and facility reductions - Lapsed/collapsed deals - Funded deals 51 - Changes in fair value 17 - 17 41 13 73 Accretion of interest 13 - 13 9 21 50 Net recoveries/(impairment provisions) - 8 Exchange and other movements 25 6 31 80 Balance at end of period Key points · Reduction in exposures reflects the Non-Core strategy. · Approximately 92% of the above exposures represent senior lending at 31 December 2010. In addition to the above, UK Corporate and Ulster Bank have leveraged finance exposures as set out below. 31 December 30 September 31 December UK Corporate - Debt financing (1) - Senior debt transactions (2) Total UK Corporate Ulster Bank Notes: Loans for UK mid-market buyouts, supplementing equity capital provided by third party private equity investors. Loans to UK mid-corporates supporting acquisitions, recapitalisations or general corporate purposes where higher leverage criteria were met. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Special purpose entities The table below sets out the asset categories, together with the carrying value of the assets and associated liabilities for those securitisations and other asset transfers, other than conduits (discussed below), where the assets continue to be recorded on the Group’s balance sheet. 31 December 2010 30 September 2010 31 December 2009 Assets Liabilities Assets Liabilities Assets Liabilities £m £m £m £m £m £m Residential mortgages Credit card receivables 34 Other loans Finance lease receivables Assets are significantly greater than liabilities, as all notes issued by funding related own asset securitisation SPEs are purchased by Group companies. Conduits Group-sponsored conduits can be divided into multi-seller conduits and own-asset conduits. The Group consolidates both types of conduits where the substance of the relationship between the Group and the conduit vehicle is such that the vehicle is controlled by the Group. Liquidity commitments from the Group to the conduit exceed the nominal amount of assets funded by the conduit as liquidity commitments are sized to cover the funding cost of the related assets. During the year both multi-seller and own asset conduit assets have been reduced in line with wider Group balance sheet management. The total assets held by Group-sponsored conduits were £20.0 billion at 31 December 2010 (30 September 2010 - £19.8 billion; 31 December 2009 - £27.4 billion). The exposure to conduits which are consolidated by the Group, the assets held and commercial papers issued by these vehicles are analysed in the table below. 31 December 2010 30 September 2010 31 December 2009 Core Non-Core Total Core Non-Core Total Core Non-Core Total £m £m £m £m £m £m £m £m £m Total assets Commercial paper issued (1) Liquidity and credit enhancements: Deal specific liquidity: -drawn -undrawn PWCE (2) Maximum exposure to loss (3) Notes: Includes £0.7 billion of ABCP issued to RBS plc at 31 December 2010. Programme-wide credit enhancement. Maximum exposure to loss is determined as the Group’s total liquidity commitments to the conduits and additionally programme-wide credit support which would absorb first loss on transactions where liquidity support is provided by a third party. Appendix 3 Additional risk management disclosures (continued) Other risk exposures: Conduits (continued) Multi-seller conduits accounted for 44% of the total liquidity and credit enhancements committed by the Group at 31 December 2010 (30 September 2010 - 42%; 31 December 2009 - 43%). The Group’s multi-seller conduits have continued to fund the vast majority of their assets solely through asset-backed commercial paper (ABCP) issuance. There have been no significant systemic failures within the financial markets similar to that experienced in the second half of 2008 following Lehman Brothers bankruptcy filing in September 2008. The improvement in market conditions has allowed these conduits to move to normal ABCP funding conditions and reduced the need for backstop funding from the Group. Key points · Total assets decreased during the year by £7.4 billion in line with the Group’s strategy of reducing conduit exposure. · The average maturity of ABCP issued by the Group’s conduits has risen throughout 2010, at 69.4days at 31 December 2010 compared with 68.3 days at 30 September 2010 and 58.4 days at 31 December 2009. · The maturity of the commercial paper issued by the Group’s conduits is managed to mitigate the short-term contingent liquidity risk of providing back-up facilities. The Group’s limits sanctioned for such liquidity facilities at 31 December 2010 totalled approximately £22.6 billion for multi-seller conduits (30 September 2010 - £21.9 billion; 31 December 2009 - £25.0 billion). For a very small number of transactions within one multi-seller conduit the liquidity facilities have been provided by third-party banks. This typically occurs on transactions where the third-party bank does not use, or have, its own conduit vehicles. · The Group’s maximum exposure to loss on its multi-seller conduits is £22.8 billion (30 September 2010- £22.0billion; 31 December 2009 - £25.2 billion), being the total amount of the Group’s liquidity commitments plus the extent of PWCE of conduit assets for which liquidity facilities were not provided by third parties. · The Group holds two own-asset conduits, which have assets that were previously funded by the Group. The Group’s maximum exposure to loss on these two conduits was £4.1 billion at 31December 2010 (30 September 2010 - £5.6 billion; 31 December 2009 - £9.1 billion), with £2.2billion of ABCP outstanding at that date (30 September 2010 - £3.2 billion; 31 December 2009 - £7.7 billion). · Additionally the Group has established an own-asset conduit with a committed liquidity of £26.0billion (30 September 2010 - £26.0 billion; 31 December 2009 - £25.1 billion) to access the Bank of England’s open market operations for contingent funding purposes. The Group also extends liquidity commitments to multi-seller conduits sponsored by other banks, but typically does not consolidate these entities as the Group does not retain the majority of risks and rewards. The Group’s exposure from third-party conduits was £136 million (30 September 2010 - £136 million; 31 December 2009 - £587 million) representing deal specific liquidity. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
